DISMISS and Opinion Filed August 25, 2022




                                 S  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                             No. 05-21-00978-CV

                   CLARA HELMBRIGHT, Appellant
                              V.
              SAM SAYED AND MAGED IBRAHIM, Appellees

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-01065-2018

                       MEMORANDUM OPINION

                Before Justices Myers, Pedersen, III, and Garcia
                           Opinion by Justice Garcia

      Before the Court is appellant’s agreed motion to dismiss this appeal with

prejudice. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                        /Dennise Garcia/
                                        DENNISE GARCIA
                                        JUSTICE
210978F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CLARA HELMBRIGHT, Appellant                  On Appeal from the 429th Judicial
                                             District Court, Collin County, Texas
No. 05-21-00978-CV          V.               Trial Court Cause No. 429-01065-
                                             2018.
SAM SAYED AND MAGED                          Opinion delivered by Justice Garcia.
IBRAHIM, Appellees                           Justices Myers and Pedersen, III
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED with prejudice.

      It is ORDERED that each party bear his or her own costs of this appeal.


Judgment entered August 25, 2022.




                                       –2–